Dismissed and Memorandum Opinion filed October 2, 2008








Dismissed and Memorandum Opinion filed October 2,
2008.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-07-00641-CV
____________
 
IN THE
INTEREST OF S.D.J. and A.D.J.
 
 
 

 
On
Appeal from the 312th District Court
Harris
County, Texas
Trial
Court Cause No. 79-34580
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed May 18, 2007.  On September 22, 2008, the parties filed an
agreed motion to dismiss the appeal because all issues have been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 2, 2008.
Panel consists of Justices Yates,
Seymore, and Boyce.